Citation Nr: 9930853	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-36 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, including as secondary to service-connected left 
knee and back disabilities. 

2.  Entitlement to an increased rating for a service-
connected left knee disability, currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1992 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied service 
connection for a left hip disorder and denied a rating in 
excess of 10 percent for service-connected left knee 
disability.  In a subsequent rating decision in January 1994, 
the RO increased the disability rating for the service-
connected left knee disability to 20 percent, effective to 
date of claim in 1992.  The veteran entered a notice of 
disagreement in September 1992; the RO issued a statement of 
the case in March 1993; and the veteran perfected his appeal 
by submitting a substantive appeal, on a VA Form 9, received 
in March 1993.  

In November 1996, this case was remanded by the Board to the 
RO for the purpose of obtaining additional treatment records 
and affording the veteran a VA examination and medical 
opinion.  That development was completed and the case 
returned to the Board for appellate adjudication.  


FINDINGS OF FACT

1.  The veteran's left hip degenerative arthritis is 
etiologically related to his service-connected back 
disability.  

2.  The veteran's service-connected left knee disability is 
primarily manifested by left knee pain, joint space narrowing 
and irregularity of the medial femoral condyle consistent 
with osteochondral defect, and range of motion from 5 degrees 
of extension to 105 degrees of flexion with pain on passive 
range of motion. 


CONCLUSIONS OF LAW

1.  Service connection for the veteran's left hip disability, 
as secondary to his service-connected back disability, is 
warranted.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).  

2.  The schedular criteria for a rating in excess of 20 
percent for the veteran's left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection: Left Hip Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  Secondary service connection may be granted 
for the degree to which a nonservice-connected disorder 
is aggravated by a service-connected disorder.  When 
service connection is established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a); 
see Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has entered alternative theories as to why 
service connection should be established for his current left 
hip disorder.  In 1986, he initially contended that his left 
hip disorder was etiologically related to service.  During 
the current appeal, he offered the theory that his left hip 
disorder was etiologically related to either his service-
connected left knee disability or back disability. 

The evidence of record reflects that in service in August 
1985 the veteran complained of left hip pain and, upon 
examination, was found to have a 1.5 cm linear metallic 
density overlying the left femoral head, possibly in the soft 
tissue overlying that area, with no evidence of fracture, 
dislocation, or other bone or joint pathology.  VA 
examination in August 1986 showed arthrtic findings in the 
lumbar spine.  X-rays in July and October 1992 revealed that 
the veteran had early degenerative joint disease of the left 
hip, with no evidence of fracture or dislocation.  In May 
1993, a needle was surgically removed from the veteran's left 
buttocks, and the wound was healing well in July 1993.  

At a personal hearing in July 1993, the veteran testified 
that he experienced left hip pain in service, a needle was 
discovered to be in his left hip, he did not seek treatment 
for the left hip within a year after service, the needle was 
surgically removed in 1993, and Dr. Satterly had treated him 
since 1986.  Notwithstanding the veteran's testimony that he 
was treated by Dr. Satterly in 1986, the treatment records 
from Dr. Satterly do not reflect treatment of the veteran by 
Dr. Satterly until 1990.  

At a VA compensation examination in November 1997, the 
veteran complained of left hip pain, locking sensation, 
weakness, and pain in the buttock and anterior aspect of the 
hip joint, which flared-up, and was worse with cold weather 
and increased activity, including driving, gardening, and 
prolonged sitting.  He reported that he had a needle removed 
from his left hip joint area in 1993, and he was unsure how 
this had been introduced into his hip joint.  X-rays in 
November 1997 revealed no abnormality and no significant 
degenerative changes of the left hip.  At a VA examination in 
May 1998, denoted as an addendum to the previous examination, 
the veteran reported a history of hip problems for 8 or 9 
years, primarily pain in the posterior buttock area and 
thigh, which was worse with ambulation.  Physical examination 
revealed pain with range of motion of the hips.  X-rays were 
interpreted as showing some mild sclerosis on the acetabular 
aspect of the hip joint, changes which were consistent with 
mild degenerative type changes of the hip joint consistent 
with the veteran's age, with no evidence of foreign bodies or 
of fractures.  The examiner concluded that: the veteran's 
left hip pathology was that consistent with his age; the left 
hip symptoms could potentially be explained by his 
degenerative type findings in his lumbar spine; and any clear 
association with his time in service was not evident, though 
these findings were consistently seen in people with heavy 
labor type duties, and a component of this related to service 
was possible.  

The evidence of record reflects that the veteran currently 
has early degenerative arthritis of the left hip.  Service 
connection has previously been established for a back 
disability which included originally mechanical low back pain 
with spurring at L2-L4 and narrowing of the disc space at 
T12-L1, currently rated as 20 percent disabling.  The left 
hip symptomatology has not been dissociated from the 
veteran's service-connected back disability. 

The only medical opinion of record, the May 1998 VA 
examination report (or addendum), includes the opinion by the 
VA examiner that the veteran's left hip "symptoms could 
potentially be explained by his degenerative type findings in 
his lumbar spine."  The Board notes that this opinion is 
merely saying not that the arthritis or pathology of the left 
hip was caused by the low back impairment but merely that the 
veteran's low back ailment is producing symptoms into the 
left hip.  The examiner seems to be saying that the symptoms 
in the back and the hip may not be dissociated.  

In addition, the May 1998 VA opinion included that 
degenerative type findings such as the veteran has in the 
left hip are consistently seen in people with heavy labor 
type duties.  While this is only a medical opinion of 
possibility, and not stated in terms of probability (indeed, 
the examiner indicates the relationship to service is not 
clear), the Board finds it significant that during service 
the veteran engaged in various duties that would have 
involved heavy labor, including as a water supply specialist 
for six years, utilities foreman, and construction foreman.  

The Board concludes that the evidence as a whole strongly 
indicates there is a relationship between the veteran's left 
hip and low back impairments on the basis of symptoms and 
pathology.  At least a reasonable doubt is raised and this 
must be resolved in the veteran's favor.  The Board finds 
that service connection is warranted for the veteran's left 
hip disability.  38 C.F.R. §§ 3.102, 3.310(a). 

II.  Increased Rating: Left Knee Disability

Initially, the Board notes that the veteran has presented a 
claim for increased rating for his service-connected left 
knee disability that is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Court has held that an allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5257 provides that, for impairment of the 
knee, when there is recurrent subluxation or lateral 
instability, a 20 percent rating is warranted where the 
disability is moderate; a 30 percent rating is warranted 
where the disability is severe.  38 C.F.R. § 4.71a. 

Diagnostic Code 5260 provides the following ratings for 
limitation of flexion of the leg: a noncompensable rating for 
flexion limited to 60 degrees; 10 percent for flexion limited 
to 45 degrees, 20 percent for flexion limited to 30 degrees, 
and 30 percent for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5261 provides that for limitation of 
extension of the leg, the following ratings are provided: for 
extension limited to 45 degrees, 50 percent; extension 
limited to 30 degrees, 40 percent; extension limited to 20 
degrees, 30 percent; extension limited to 15 degrees, 20 
percent; extension limited to 10 degrees, 10 percent; and 
extension limited to 5 degrees, a noncompensable rating.  
38 C.F.R. § 4.71a.

The veteran contends that his service-connected left knee 
disability causes a lot of pain, and restricts his activity, 
including the ability to move, walk, and stand.  He contends 
that he is unable to walk up or down hills or stairs and 
requires aids to walk. 

In this veteran's case, the evidence reflects that in service 
in November 1985 the veteran was found upon X-ray examination 
to have osteochondritis dissecans of the left knee with a 
latent defect in the lateral aspect of the medial condyle.  In 
December 1985, he underwent arthroscopy and arthrotomy with 
removal of osteochondritis dissecans fragment from the left 
knee and a drilling of the femoral condylar defect.  In 1991, 
the veteran was found to have crepitus and 3+ anterior 
cruciate ligament (ACL) instability.  In 1992, the veteran was 
found to have pain, crepitus, and instability of the left 
knee.  A VA examination in 1992 found diffused tenderness, 
instability, and the need for a brace. 

The more recent evidence of record reflects that, at a VA 
compensation examination in November 1997, the veteran 
complained of constant left knee pain, weakness, locking, 
swelling, and a giving out sensation, and reported that he 
used a left knee brace, cane, and Ace wrap, and that in 1996 
he had removal of the articular cartilage (though the examiner 
noted there was no documentation to support this), and he wore 
a 1/2 inch shoe lift.  Physical examination of the left knee 
revealed that the veteran walked with a limp, had pain with 
passive range of motion of the left knee throughout the 
examination, with range of motion from 5 degrees of extension 
to 105 degrees of flexion, with pain on maneuvers to measure 
the knee instability and laxity.  X-rays revealed joint space 
narrowing and irregularity of the medial femoral condyle 
consistent with osteochondral defect, and indicated that the 
degenerative changes were not significant, with no fracture 
identified  The resulting diagnosis was post-traumatic 
degenerative changes of the left knee. 

The composite disability picture reflects that the veteran's 
left knee disability is primarily manifested by: left knee 
pain, joint space narrowing and irregularity of the medial 
femoral condyle consistent with osteochondral defect, and 
range of motion from 5 degrees of extension to 105 degrees of 
flexion with pain on passive range of motion.  

The Board notes that the veteran's knee disability has been 
rated as analogous to Diagnostic Code 5257, based on the 
findings of osteochondritis dissecans, with status post 
arthroscopy and arthrotomy with removal of fragment.  The 
Board agrees that this Diagnostic Code is appropriate to rate 
by analogy as the veteran's left knee has historically been 
found in the past to be manifested by crepitus and ACL 
instability.  38 C.F.R. § 4.20.  

After a review of the evidence, the Board finds that a 20 
percent rating is adequate to encompass the veteran's left 
knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Notwithstanding the veteran's reporting of swelling, locking, 
and giving out sensation, no swelling was noted upon the most 
recent examination, and examination specifically indicated 
that the veteran had no evidence of medial lateral collateral 
ligament instability, or Lachman's, and that anterior and 
posterior drawers were negative.  While the veteran indicated 
that in 1996 he had removal of the articular cartilage, the 
examiner noted there was no documentation to support this 
statement; the evidence does reflect that in April 1995 the 
veteran was referred for consideration of a total left knee 
replacement.  The Board notes also that crepitus and diffuse 
tenderness were noted in 1992 but were not indicated on the 
current examination, though pain was indicated.  While the 
veteran testified that he also used a cane, the November 1997 
VA examination indicates that this was used primarily for the 
nonservice-connected left hip disability.  The objective 
findings for rating under Diagnostic Code include that the 
veteran's left knee disability are osteochondritis dissecans, 
with status post arthroscopy and arthrotomy with removal of 
fragment, and that the veteran requires the use of a brace.  
With consideration of the veteran's complaints of pain with 
testing for instability and laxity, his use of a brace and 
Ace wrap, joint space narrowing and irregularity of the 
medial femoral condyle consistent with degenerative changes, 
and his reported limitations with activity, the Board finds 
that the veteran's left knee disability is moderately 
impaired.  Diagnostic Code 5257 provides that, for moderate 
impairment of the knee, a 20 percent rating is warranted.  
The evidence of record does not demonstrate that the 
symptomatology is to a severe degree so as to more nearly 
approximate a 30 percent rating.  38 C.F.R. § 4.71a.  While 
the veteran has reported various limitations of function, the 
symptomatology and limitation of function attributable to his 
service-connected back disability and, in light of the 
Board's finding herein, his left hip disability, such 
limitation of function may not be considered in the 
assignment of a disability rating for the veteran's service-
connected left knee disability.  38 C.F.R. § 4.14 (1999). 

In considering a rating under all potentially applicable 
rating codes, the Board notes that the most recent evidence 
reflects that the veteran has very little limitation of motion 
of the left knee, with only 5 degrees of limitation of 
extension (0 degrees is normal) and 25 degrees of limitation 
of flexion (140 degrees is normal).  38 C.F.R. § 4.71, Plate 
II.  Extension limited to 5 degrees would only warrant a 
noncompensable (zero percent) rating under Diagnostic Code 
5261, while flexion limited even to 60 degrees (which the 
veteran does not demonstrate) would, likewise, warrant only a 
noncompensable rating under Diagnostic Code 5260.  As the 
evidence does not demonstrate disability more nearly 
approximating flexion limited to 15 degrees or extension 
limited to 20 degrees, an increased rating is not warranted 
under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.31 
(1999). 

In accordance with the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), in determining actual 
limitation of function, including due to pain, the Board 
recognizes that pain or weakness may result in additional 
functional limitation, and the Board has noted the veteran's 
reports of left knee pain with activity and on range of 
motion and clinical testing.  However, while there is 
subjective reporting of limitation of left knee disability, 
the Board finds that the pain reported by the veteran does 
not result in limitation of range of motion or limitation of 
function beyond the currently assigned 20 percent rating for 
the left knee disability.  As indicated, the recorded ranges 
of motion would warrant no more than a noncompensable rating.  
However, in light of the recorded limitations of motion, even 
with pain as reported, and other clinical findings, including 
no current evidence of swelling, the Board finds that the 
veteran's reported complaints of pain with motion and 
activity are productive of some limitation of motion; 
however, such effective limitation of motion is well 
encompassed by a 20 percent rating, and would not warrant a 
rating in excess of the currently assigned 20 percent rating 
for left knee disability under Diagnostic Codes 5260 or 5261.  
See 38 C.F.R. § 4.40. 



ORDER

Service connection for a left hip disability is granted. 

A rating in excess of 20 percent for the veteran's service-
connected left knee disability is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

